DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the title has been withdrawn in view of the newly submitted amendment to the title.
Claim interpretation under 35 USC 112(f) has been withdrawn in view of the submitted amendment to the claims.
The double patenting rejection of claims 1, 5-7, and 11-13 has been withdrawn in view of the submitted amendments.

Double Patenting
Claim 2 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. Claim 2 includes the same subject matter that was added to independent claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Allowable Subject Matter
Claims 1, 3-7, 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1, 3-7, 9-13 are directed to an image formation apparatus communicable with an external apparatus, control method for an image formation apparatus communicable with an external apparatus, and non-transitory computer readable storage medium storing a program. Claims 1, 7, and 13 identify the uniquely distinct features of “a processing unit configured to execute print processing based on the generated print job, wherein the storage area, to which the file is moved by the movement unit, in the image formation apparatus is an area inaccessible by the external apparatus, and wherein the storage area is a folder inaccessible by the external apparatus”. The closest prior art Tadokoro et al. (US 2012/0133976) teaches an information processing apparatus including a hot folder, comprises: a first determination unit configured to determine whether print processing of the job data stored in the hot folder is executable; a printing unit configured to print the job data determined to be executable; a second determination unit configured to determine whether the printing unit has normally ended the print processing of the job data; a specifying unit configured to specify outline information of a status of the print processing of the job data; an acquisition unit configured to acquire detailed information of the status of the print processing of the job data; and a creation unit configured to create a printing status notification file including the outline information of the status of the print processing of the job data specified and the detailed information of the status of the print processing of the job data acquired (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 2 should be cancelled, since the subject matter was already added into claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675